Citation Nr: 1218460	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for memory loss. 


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim. 

The Veteran indicated on his June 2008 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for June 2010 and the Veteran was provided notice of this hearing in May 2010.  However, the Veteran failed to report to the scheduled hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The Veteran is not currently represented, although he has repeatedly requested representation.  The RO informed him of his options pertaining to representation by correspondence dated in December 2007, but the Veteran has not taken the steps necessary to obtain representation. 

The claim was remanded by the Board in February 2011 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  


FINDING OF FACT

There is no probative evidence of record that the Veteran's memory loss is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for memory loss, which he contends is the result of an experimental drug he was given during military service to treat his hepatitis.  The Veteran indicates that he was told a potential side effect of the drug, which he reported was Prednisone, included memory loss.  He also asserts that mental confusion resulted from the sudden withdrawal of the drug.  See VA Forms 21-4138 dated August 2006, November 2006 and March 2011; statements in support of claim dated December 2010 and September 2011.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with memory.  They do reveal that he was treated for hepatitis in service (for which service connection has been established), but the records associated with that treatment do not include any indication that he was given an experimental drug.  

The post-service medical evidence of record, which consists entirely of records from the Veteran's place of incarceration where he is serving a life sentence, reveals that he has sought treatment related to his complaints of memory loss.  The Board notes at this juncture that the records from the Polunsky Unit Medical Department include records from University of Texas Medical Branch - John Sealy Hospital (UTMB).  

The Veteran was seen in February 2005, at which time he reported that two years prior, he began noticing memory loss and had trouble reading a book.  The impression was memory loss, dizziness and visual symptoms and the plan included EEG (electroencephalogram) and MRI (magnetic resonance imaging).  See outpatient clinic notes.  Review of a January 2006 record indicates that EEG and MRI were normal.  See UTMB correctional managed care note.  

During the treatment he received while incarcerated, the Veteran has related his loss of memory to stress and anxiety.  He has never indicated that he was given an experimental drug to treat hepatitis in service.  See e.g., UTMB correctional managed care notes dated January 2006 (two) and April 2006; August 2006 nursing clinic note.  No Axis I diagnosis has been made in relation to these complaints and while some records do contain an impression of memory loss, no opinion on etiology has been provided.  See UTMB correctional managed care notes dated January 2006 (two) and April 2006.  In other records, it was noted that the Veteran's memory seemed grossly intact and that there were no significant memory deficits during interview.  See correctional managed care notes dated March 2005 and February 2006.  

The evidence of record does not support the claim for service connection for memory loss.  The Board acknowledges the impressions of memory loss made during treatment the Veteran received while incarcerated and therefore concludes that he has one of the elements needed to establish a claim for service connection, namely evidence of a current disability.  There is no evidence, however, to establish the remaining two elements needed.  First, there is no evidence of an in-service occurrence since the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with loss of memory.  In addition, the Veteran has never reported continuous symptoms of memory loss since his discharge from service; rather, a February 2005 outpatient clinic note reveals that he reported a two year history of memory loss.  Secondly, there is no probative evidence establishing a link between the diagnosed memory loss and service.  As noted above, no opinion on etiology was provided by the examiners who diagnosed the Veteran with memory loss.  See UTMB correctional managed care notes dated January 2006 (two) and April 2006.  

In the absence of competent evidence establishing an etiological relationship between active service and memory loss, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an October 2006 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records have been associated with the claims folder.  In that vein, the Board finds that the RO/AMC substantially complied with the February 2011 remand by notifying the Veteran of the necessity of obtaining treatment records regarding the claimed memory loss, to include reports from the EEG and MRI, and to obtain the records if the appropriate releases were obtained from the Veteran.  See February 2011 letter; November 2011 letters to Polunsky Unit Medical Department and University of Texas Medical Branch - John Sealy Hospital; D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board acknowledges that the University of Texas Medical Branch - John Sealy Hospital, responded that an updated authorization was required.  The RO informed the Veteran in a January 2012 letter, but he did not respond and did not provide an updated authorization form.  The Board notes, however, that records obtained from the Polunsky Unit Medical Department included records from the University of Texas Medical Branch - John Sealy Hospital.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

The Board acknowledges that no medical examination or opinion was obtained in this case.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service occurrence and no evidence of continuity of symptomatology since discharge.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

ORDER

Service connection for memory loss is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


